Title: To James Madison from Elbridge Gerry, 12 August 1813
From: Gerry, Elbridge
To: Madison, James


Philadelphia 12th Aug. 1813
Being informed, Dear Sir, by my friend General Bloomfield, that he proposes soon to pay his respects to you, permit me to introduce him to your acquaintance as a firm & important friend to the existing Government, an inflexible Patriot, & an influential Character in his own State, as well as in other parts of the Union. The General for a number of years filled with great dignity & energy, the executive department of New Jersey, & was one of our meritorious revolutionary Officers; a circumstance which cannot fail to ensure to him the love & attachment of the friends of the Union & of our republican Government. As a Soldier, a Statesman a Patriot & Gentleman, I am happy in the anticipation that you will hold him in high estimation.
I flatter myself with the hope that your inestimable health is restored, request you to present me in the most respectful terms to Mrs Madison, & to accept with her & Mrs Cutts my warmest wishes for your health & happiness, & to be always assured, that with the highest consideration, I have the honor to be your unfeigned friend & obedt sert
E. Gerry
